Citation Nr: 0806410	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
pulmonary disorder, to include as secondary to in-service 
asbestos exposure.

2.  Service connection for a pulmonary disorder, to include 
as secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1963 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that confirmed and continued a previous denial of 
service connection for adult onset asthma, bronchitis, 
bronchiectasis, chronic obstructive pulmonary disease (COPD) 
with respiratory failure.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The reopened claim of service connection for a pulmonary 
disorder to include as secondary to in-service asbestos 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied service 
connection for a lung condition due to asbestos exposure.  A 
notice of disagreement was not received within the subsequent 
one-year period and that decision is now final.

2.  Evidence submitted since the RO's March 1994 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a pulmonary 
(lung) disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 1994 rating decision which denied service connection 
for a lung disorder and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a lung disorder due to asbestos exposure, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

In a March 1994 decision, the RO denied service connection 
for a lung disorder due to asbestos exposure.  Despite 
conceding exposure to asbestos during service, the RO denied 
the veteran's claim because the service medical records did 
not show treatment for or diagnosis of any respiratory 
condition; there was no link between any current lung 
conditions and service; and current chest x-ray did not show 
any findings compatible with asbestos scarring.  

A notice of disagreement was not received within the 
subsequent one-year period.

The appellant contends that all of his lung problems were 
caused by in-service asbestos exposure from spending a 
significant period of time on submarines during service.

Additional evidence has been added to the record, including 
medical evidence supporting a grant of social security 
disability benefits, as well as personal hearing testimony 
from the veteran and his spouse.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that the veteran's lung condition was not related 
to in-service asbestos exposure because there was no medical 
evidence of a nexus between the in-service asbestos exposure 
and his current disability.  

Since the prior final decision, evidence has been added to 
the claims file, including numerous medical records showing a 
severe pulmonary disability, as well as the veteran's hearing 
testimony asserting that his lung condition is a result of 
in-service asbestos exposure.  The veteran testified that he 
has never been specifically tested for asbestos-related lung 
disease.  Additionally, the veteran testified that although 
he has been diagnosed as having COPD, chronic bronchitis and 
asthma, his symptoms do not really match any of those 
diagnoses.  Finally, the veteran testified that since his 
active duty, he had experienced trouble with mucous in his 
lungs, although he did not begin to have serious problems 
until 1992.  This evidence indicates that the veteran may 
have an undiagnosed lung condition that may have continued 
since service.  Thus, the additional evidence is new and 
material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a pulmonary 
disability to include as secondary to asbestos exposure 
having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for pulmonary 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

In light of the veteran's active military service aboard 
submarines and working in shipyards between 1963 and 1967, 
the veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his lung disorder, 
particularly given the veteran's testimony that his pulmonary 
symptoms do not really conform to the diagnoses of record.  
The veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
pulmonary disorder, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's pulmonary disorder(s).  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
asbestos-related lung disease.  X-rays 
should be obtained.

The examiner should identify what 
specific pulmonary conditions exist, 
including determining whether the veteran 
has an asbestos-related lung condition.  
Then, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current pulmonary/lung disorder 
had its onset during service, and/or is 
the result of in-service asbestos 
exposure, based on all of the pertinent 
VA and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the x/rays obtained, 
hearing testimony, the service medical 
records and VA records, as well as the 
private medical records and any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
The examiner must specifically address 
the veteran's contention that his 
pulmonary symptoms do not really match 
the diagnoses given to him.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


